Citation Nr: 0419049	
Decision Date: 07/15/04    Archive Date: 07/27/04	

DOCKET NO.  01-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the benefits sought on appeal.  
The veteran, who had active service from July 1974 to June 
1977, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  In October 2003, 
the Board returned the case to the RO for additional 
development, and the case was subsequently returned to the 
Board.  


REMAND

A preliminary review of the record upon return of the file 
from the RO discloses a need for yet further development.  In 
this regard, the veteran was afforded VA orthopedic and 
neurological examinations as requested by the Board.  
However, after reviewing the examination reports, the Board 
is of the opinion that further information is necessary to 
answer the medical question at issue in this appeal.  For 
example, following the January 2004 neurological examination 
the veteran was diagnosed with meningocele with 
diastematomyelia, which were described as congenital 
abnormalities and unrelated to any leg injury or service 
injury.  However, the January 2001 rating decision shows the 
veteran is service connected for congenital deformity of L1-
L2 and L3 with spina bifida occulta of L5 with minimal 
spondylolisthesis of L5, S1, evaluated as 60 percent 
disabling.  While it is not entirely clear whether the 
disorder diagnosed following the January 2004 neurological 
examination is related to the veteran's service-connected 
back disability, both appear to involve the lumbar spine and 
the symptomatology attributable to the respective 
disabilities was not clearly identified on the examination.  
More important and significant is the fact that no opinion 
was offered following the January 2004 neurology examination 
as to whether there was loss of use of both lower extremities 
so as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  

In addition, while the examiner who performed the January 
2004 VA orthopedic examination indicated that the veteran's 
claims file had been reviewed, the examiner appears to have 
been unclear as to the nature of the veteran's service-
connected disability.  In this regard, the examiner indicated 
that the veteran's only service-connected disability was an 
injury to the right thigh while playing sports during 
service.  However, as indicated above, the veteran is service 
connected for a disability of the lumbar spine that is 
evaluated as 60 percent disabling.  Also, while that examiner 
refers to manifestations of a lack of use of both legs and 
reliance on the walker, the physical examination portion of 
the examination indicates that muscle tone of the lower 
extremities was good and there was no atrophy.  Power against 
resistance was also described as 3/5.  Under these 
circumstances, the Board is of the opinion that the 
examination reports should be returned to the respective 
examiners for further information. 

The Board also notes that the RO was to provide notification 
of the VCAA to the veteran as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  While the RO sent the 
veteran a letter in January 2004 in an effort to satisfy the 
notification requirements of the VCAA, the Board is of the 
opinion that the letter with the enclosures are not 
sufficient.  More specifically, the enclosure to the veteran 
entitled "What the Evidence Must Show," he was informed of 
the evidence necessary to support his claim for service-
connected compensation benefits, not what the evidence must 
show for his claims for specially adapted housing or a 
special home adaptation grant.  As such, further notice to 
the veteran is necessary prior to final appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The veteran should be notified of the 
substance of the VCAA as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  In particular, the 
veteran should be notified of the 
evidence or information needed to 
substantiate his claims for specially 
adapted housing or a special home 
adaptation grant.  

2.  The veteran's claims file should be 
referred to the examiners who performed 
the January 2004 neurological and 
orthopedic examinations, if available, 
for further review and comment.  (If 
these examiners are unavailable, the 
veteran's claims file should be referred 
to other appropriately qualified 
examiners.)  The purpose of this referral 
is to determine whether the veteran has 
loss of use of both lower extremities due 
to his service-connected disability.  In 
this regard, the veteran is service-
connected for congenital deformity of 
L1-L2 and L3 with spina bifida occulta of 
L5 with minimal spondylolisthesis of L5, 
S1, evaluated as 60 percent disabling.  
Following a review of the evidence of 
record, including the reports of the VA 
examinations performed in January 2004 
the examiners should specifically state 
whether the veteran has loss of use of 
both lower extremities such as to 
preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair 
due exclusively to his service-connected 
lumbar spine disability.  The examiners 
are advised that the term "preclude 
locomotion" means the necessity for 
regular and constant use of a wheelchair, 
braces, crutches, or canes as a normal 
mode of locomotion although occasional 
locomotion by other methods may be 
possible.  If the examiners performing 
this review believe that a further 
physical examination of the veteran is 
necessary, the veteran should be afforded 
further examination(s).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.  



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




